DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a feature extractor”, “a position calculator”, in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The original specifications at lines 21-28 and Figure 1 discloses hardware computer processor equivalents. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US Pub No. 20050231341 A12) in view of Regan et al. (US Pub No. 20050068197 A1). 

Regarding Claim 1,
Shimizu discloses An object detection device to be installed to a vehicle and detect an object located outside the vehicle, the object detection device comprising:  

Shimizu discloses a camera configured to capture a first image around the vehicle at a first time and a second image around the vehicle at a second time which is after the first time; (Shimizu, [0031], discloses the image processing process is started, the controller 3 generates two viewpoint-changed images by changing the viewpoint of two images that are captured at different times by the vehicle-mounted camera 4 to an overhead viewpoint. Specifically, as shown in Fig. 4, the controller 3 generates a two viewpoints changed images are captured at different times by camera mounted on a vehicle surrounding the vehicle)

10a feature extractor configured to extract feature points from each of the first and second images; (Shimizu, [0031], discloses the image processing process is started, the controller 3 generates two viewpoint-changed images by changing the viewpoint of two images that are captured at different times by the vehicle-mounted camera 4 to an overhead viewpoint. Specifically, as shown in FIG. 4, the controller 3 generates a viewpoint-changed image a by changing the viewpoint of an image that is captured by the vehicle-mounted camera 4 when the vehicle 2 is positioned at a location A. After the vehicle 2 moves from the location A to a location B, the controller 3 generates a viewpoint-changed image b by changing the viewpoint of an image that is captured by the vehicle-mounted camera 4 when the vehicle 2 is positioned at the location "B". The viewpoint-changed image A contains two feature points a1, a2 corresponding to two edges, i.e., a lower left edge and an upper right edge, of the obstacle, and the features are extracted from captured images) and 

a position calculator configured to calculate a position of the object based on positions of the feature points and the distance detected by the ultrasonic sensor, 15wherein the position calculator is further configured to set multiple candidate points based on the positions of the feature points extracted from the first image, the multiple candidate points representing a candidate position of the object, the multiple candidate points being set to be denser within a detection range than 20outside the detection range, the detection range being set based on the distance detected by the ultrasonic sensor; (Shimizu, Figure 3, [0023],  [0034], discloses vehicle-mounted camera 4 is installed on an upper portion of the rear end of the vehicle 2. The vehicle-mounted camera 4 captures an, image of an area behind the vehicle 2, and outputs the captured image to the controller 3. The sonic sonar 5 is installed on a lower portion of the rear end of the vehicle 2. The sonic sonar 5 radiates sonic waves rearwardly of the vehicle 2 into a vertical range having a central horizontal axis P extending centrally therein. The sonic sonar 5 detects whether there is an obstacle in the vertical range or not based on whether there is an echo received from the vertical range or not, and outputs a detected signal to the controller 3. If the sonic sonar 5 detects an obstacle, then the sonic sonar 5 also calculates a detected distance depending on the period of time that is spent after it has radiated the sonic waves until it receives the echo, and outputs the detected distance to the controller 3. The display unit 6 is disposed in such a position in the passenger compartment of the vehicle 2 that the display unit 6 can easily be visually feature point distance to the sensor is calculated and obstacle is detected based on the feature points closer to the sensor compared to the distance outside the detection range)

estimate positions of the multiple candidate points at the second time, based on the positions of the multiple candidate points and movement information of the vehicle; (Shimizu, Figure 3 Element S15, [0023], [0031], [0034], discloses the image processing process is started, the controller 3 generates two viewpoint-changed images by changing the viewpoint of two images that are captured at different times by the vehicle-mounted camera 4 to an overhead viewpoint. Specifically, as shown in Fig. 4, the controller 3 generates a viewpoint-changed image a by changing the viewpoint of an image that is captured by the vehicle-mounted camera 4 when the vehicle 2 is positioned at a location A. After the vehicle 2 moves from the location A to a location B, the controller 3 generates a viewpoint-changed image b by changing the viewpoint of an feature point distance to the sensor is calculated and obstacle is detected based on the feature points closer to the sensor compared to the distance outside the detection range) and  

25calculate the position of the object by comparing the estimated positions of the multiple candidate points at the second time and the positions of the feature points extracted from the second image. (Shimizu, Figure 3, [0023], [0034], discloses vehicle-mounted camera 4 is installed on an upper portion of the rear end of the vehicle 2. The vehicle-mounted camera 4 captures an, image of an area behind the vehicle 2, and outputs the captured image to the controller 3. The sonic sonar 5 is installed on a lower portion of the rear end of the vehicle 2. The sonic sonar 5 radiates sonic waves rearwardly of the vehicle 2 into a vertical range having a central horizontal axis P extending centrally therein. The sonic sonar 5 detects whether there is an obstacle in the vertical range or not based on whether there is an echo received from the vertical range or not, and outputs a detected signal to the controller 3. If the sonic sonar 5 detects an obstacle, then the sonic sonar 5 also calculates a detected distance depending on the period of time that is spent after it has radiated the sonic waves until it receives the echo, and outputs the detected distance to the controller 3. The display unit 6 is disposed in such a position in the passenger compartment of the vehicle 2 that the display unit 6 can easily be visually perceived by the driver of the vehicle 2. The display unit 6 has a feature point distance to the sensor is calculated and obstacle is detected based on the feature points closer to the sensor compared to the distance outside the detection range)

Shimizu does not explicitly disclose an ultrasonic sensor configured to detect a distance to the object by emitting and receiving an ultrasonic wave;

5Regan discloses an ultrasonic sensor configured to detect a distance to the object by emitting and receiving an ultrasonic wave; (Regan, [0004], discloses ultrasonic sensors positioned at the rear of the vehicle providing continuous range information to a control module for objects that are detected as being relatively close to the vehicle. A radar system provides range information to the control module for objects detected beyond the range of the ultrasonic system. At low speeds below a predetermined minimum speed level or when the system is placed in the "park" mode for parking, the radar information is ignored and only the ultrasonic information is used to warn distance to an object is determined from trailer vehicle using ultrasonic sensor)

Shimizu discloses the claimed invention except for the ultrasonic sensor to detect distance between object and sensor. Regan teaches that it is known to utilize ultrasonic sensor to detect range or distance between detected object and sensor as set forth at paragraph [0004]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute vehicle mounted camera of Shimizu with ultrasonic sensor of Regan as taught by in order to accurately identify distance to the object for improved detection of obstacles. 

Regarding Claim 2, 
The combination of Regan and Shimizu further discloses wherein if an object is detected by the ultrasonic sensor, the multiple candidate points are set to be denser within the detection range than outside the 5detection range, and if no object is detected by the ultrasonic sensor, the multiple candidate points are set such that they are equally spaced in a predetermined range.  (Shimizu, [0032], discloses controller 3 performs the image processing process on the viewpoint-changed image B from a location L-La, multiple feature candidate points are set according to the distance from sensor closer or far for object detection). Additionally, the rational and motivation to combine the references Regan and Shimizu as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
The combination of Regan and Shimizu further discloses wherein the multiple 10candidate points are set to be denser within the detection range when an object is detected by the ultrasonic sensor than when no object is detected by the ultrasonic sensor.  (Shimizu, [0032], discloses controller 3 performs the image processing process on the viewpoint-changed image B from a location L-La, where L represents the detected distance up to the obstacle detected by the sonic sonar 5 and La a detection error, in a direction away from the vehicle 2, for thereby searching for the position of the feature point b1 closer to the sonic sonar 5 in step S11. If the searching is successful (YES in step S12), then the controller 3 calculates the distance up to the located position as a detected distance L according to the image processing process in step S13; multiple feature candidate points are set according to the distance from sensor closer or far for object detection). Additionally, the rational and motivation to combine the references Regan and Shimizu as applied in claim 1 apply to this claim.

Regarding Claim 4, 
The combination of Regan and Shimizu further discloses wherein, if an object 15is detected by the ultrasonic sensor, the multiple candidate points are set only within the detection range.  (Shimizu, [0032], discloses controller 3 performs the image processing process on the viewpoint-changed image B from a location L-La, where L represents the detected distance up to the obstacle detected by the sonic sonar 5 and La a detection error, in a direction away from the vehicle 2, for thereby searching for the position of the feature point b1 closer to the sonic sonar 5 in step S11. If the searching is successful (YES in step S12), then the controller 3 calculates the distance up to the located position as a detected distance L according to the image processing process in step S13; multiple feature candidate points are set according to the distance from sensor closer or far for object detection).  Additionally, the rational and motivation to combine the references Regan and Shimizu as applied in claim 1 apply to this claim.

Regarding Claim 5, 
The combination of Regan and Shimizu further discloses an object determiner configured to determine whether or not there is an object 20located at less than a predetermined distance, based on a result of calculation by the position calculator, wherein, if an absolute value of a difference between the distance detected by the ultrasonic sensor and a distance to the position of the object calculated by the position based on distance to candidate points of object detected the process is carried out if the object is of threat level close to distance from vehicle). Additionally, the rational and motivation to combine the references Regan and Shimizu as applied in claim 1 apply to this claim.

Regarding Claim 6, 
The combination of Regan and Shimizu further discloses wherein the detection range is set to be larger with increasing relative speed of the object with respect to the vehicle.  (Regan, [0004], discloses ultrasonic sensors positioned at the rear of the vehicle providing continuous range information to a control module for objects that are detected as being relatively close to the vehicle. A radar system the vehicle operator is informed to increase or decrease speed based on distance or range to the object). Additionally, the rational and motivation to combine the references Regan and Shimizu as applied in claim 1 apply to this claim.

Regarding Claim  57, 
The combination of Regan and Shimizu further discloses wherein the position calculator is configured to estimate the positions of the multiple candidate points at the second time, based on the positions of the multiple candidate points and the relative speed of the object with respect to the vehicle.  (Shimizu, [0004], discloses ultrasonic sensors positioned at the rear of the vehicle providing continuous range information to a control module for objects that are detected as being relatively close to the vehicle. A radar system provides range information to the control module for objects detected beyond the range of the ultrasonic system. At low speeds below a predetermined the vehicle operator is informed to increase or decrease speed based on distance or range to the object).  Additionally, the rational and motivation to combine the references Regan and Shimizu as applied in claim 1 apply to this claim.

Allowable Subject Matter
Claims 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 8: 
    PNG
    media_image1.png
    700
    808
    media_image1.png
    Greyscale

are not disclosed by cited prior art references. Therefore, claim 8 is objected as allowable subject matter. 

Claim 9: 
    PNG
    media_image2.png
    982
    835
    media_image2.png
    Greyscale

are not disclosed by cited prior art references. Therefore, claim 9 is objected as allowable subject matter. 

Claim 10: 
    PNG
    media_image3.png
    145
    810
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    569
    825
    media_image4.png
    Greyscale

are not disclosed by cited prior art references. Therefore, claim 10 is objected as allowable subject matter. 




Claim 11: Claim 11 recite limitations – 

    PNG
    media_image5.png
    506
    804
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    545
    824
    media_image6.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110282581 A1
US 20140062759 A1
US 20170116487 A1
US 8886387 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Pinalben Patel/Examiner, Art Unit 2661